BRITT, Judge.
Defendant’s sole assignment of error is that the court erred in entering the judgments. This assignment presents the case for review for error appearing on the face of the record. 3 Strong N. C. Index 2d, Criminal Law, § 161, page 112.
With respect to the charges of driving under the influence and driving after permanent revocation of operator’s license, the record proper discloses no error. Therefore, the verdicts and judgments as to those charges are not disturbed.
With respect to the charge of driving with an expired license plate, the record reveals that in district court prayer for judgment was continued for twelve months. That case was not appealable from the district court to the superior court, nor from the superior court to this court.
It is well settled in this State that prayer for judgment may be continued from session to session without defendant’s consent if no conditions are imposed; that when prayer for judgment is continued, there is no judgment and no appeal will lie. State v. Pledger, 257 N.C. 634, 127 S.E. 2d 337 (1962) ; Barbour v. Scheidt, Comr. of Motor Vehicles, 246 N.C. 169, 97 S.E. 2d 855 (1957).
For the reasons stated, as to the charge of driving with expired license plate, the verdict returned and judgment entered *355in the superior court are vacated, and the case is remanded to the superior court with directions to remand the case to the district court.
In cases numbered 73CR6621 and 73CR6624, no error.
In case no. 73CR6625, judgment vacated and cause remanded.
Chief Judge Brock and Judge Baley concur.